Citation Nr: 1503298	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran testified before the undersigned Veterans Law Judge.  The record was held open 30 days to allow the Veteran to submit additional evidence.  Additional evidence was submitted in December 2014 along with a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains a copy of the November 2014 hearing transcript.  Otherwise the records are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of service connection for bilateral hearing loss and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's tinnitus had its onset during active service and has been present since that time.

CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his tinnitus is related to in-service noise exposure.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  The Veteran testified that he served on the jet line and transit line as a mechanic.  See Hearing Transcript (Tr.) at 2-3.  He said that after working around jets for a while, he had ringing in his ears even with the use of protective gear.  See id. at 3.  He said it sounded like a million bees buzzing and that it has been that way since service.  See id. at 4.  His DD 214 indicates that he served with the United States Navy as an aviation mechanic.  Thus, noise exposure from jet engines is consistent with the circumstances of his service and noise exposure is conceded.  See 38 U.S.C.A. § 1154(a). 

The September 2009 VA examiner opined that tinnitus was less likely as not related to military noise exposure, noting that the Veteran could not remember an exact date of onset and that there was no documentation of tinnitus during service.  

The Veteran, as a lay person, is competent to diagnose tinnitus.  See Charles, 16 Vet. App. at 374.  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  During the Board hearing, the Veteran testified that he has had tinnitus ever since service after being exposed to jet engines.  The Board finds no reason to doubt his credibility.  

Furthermore, the Board finds that the opinion provided by the September 2009 VA examiner lacks probative value because the rationale provided was inadequate.  Although there was no documentation of tinnitus during service, the examiner did not explain why the Veteran's current tinnitus could not be related to noise exposure during service - especially given the absence of any significant hazardous noise exposure during civilian life.  Furthermore, lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37.

As noted, also weighing in the Veteran's favor is the fact that he had had no history of civilian occupational and recreational noise exposure.  The only significant noise exposure was from military jet engines.  See September 2009 VA examination.  

Under these circumstances, where the only significant noise exposure was during military service and the Veteran has competently and credibly asserted that he had tinnitus in service and since that time, reasonable doubt is resolved in the Veteran's favor.  As the evidence for and against the claim is in relative equipoise, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

These claims must be remanded for additional development, to include an examination and etiological opinions.

First, a clarifying opinion is needed regarding bilateral hearing loss because the September 2009 VA examiner's opinion was inadequate.  The examiner opined that the Veteran's hearing loss was not caused by or a result of jet engine noise because his September 1968 separation examination was within normal limits for both ears.  However, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the examiner did not explain why the delayed onset of hearing loss would be significant.

Second, a VA examination and opinion are needed regarding hypertension.  Private medical records dated in November 2014 indicate that the Veteran has a current diagnosis of hypertension and has received treatment since 2002.  His service records indicate that his blood pressure was 134/80 at his March 1966 entrance examination and 138/92 at his September 1968 separation examination.  This is significant because VA generally defines hypertension as diastolic pressure which is predominantly 90 mm or greater; however, hypertension must generally be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).  During the Board hearing, the Veteran testified that he was told that he had high blood pressure a couple of months after he separated from service.  See Hearing Tr. at 7.  The Board finds that a VA examination is required to make a determination on this claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, any outstanding, relevant medical records should be obtained.  Of particular importance, the Veteran should be requested to identify or submit treatment records from the health care provider who diagnosed him with high blood pressure a few months after he separated from service.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and hypertension.  Specifically request that the Veteran provide the name and address of the health care provider who diagnosed him with high blood pressure a few months after he separated from service.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After the development requested in item (1) is completed, refer the claims file to the VA examiner who conducted the September 2009 VA audiological examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.

The examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to service, including in-service acoustic trauma.  If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of hearing loss is significant.  For purposes of providing this opinion, the examiner should consider the Veteran's lay statements regarding in-service noise exposure while serving as an aircraft mechanic.  The examiner should discuss the medical bases and principles underlying his/her opinion. 

3.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its clinical onset during active service, within one year of separation from service, or is otherwise related to his military service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


